DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 10-14, 16-19  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Micheels et al. (U.S. Patent No. 5,957,858) in view of Dasgupta  (U.S. Patent No. 6,332,049) further in view of Francis et al. (U.S. PGPub No. 2018/0156715 A1).
As to claims 1, 10 and 16, Micheels discloses and shows in figures 1 and 4, a spectroscopy system comprising: 
a flow cell (40) having a longitudinal dimension (i.e. the axis going left to right on the page), the flow cell comprising (col. 7, ll. 42-51; col. 8, ll. 4-15): 
a capillary waveguide (14) extending along the longitudinal dimension through the interior of elongate housing (as modified in below), wherein the capillary waveguide has an outer surface (36) defining an outer diameter, an inner bore (layer 32) defining an inner diameter, opposing first and second ends, and a length, wherein the capillary waveguide defines an inlet and an outlet to the inner bore, wherein the capillary waveguide has sufficient rigidity to remain optically straight when supported only by vertical forces at opposing ends (explicitly shown in figure 4, the examiner notes that all the dimensions are also explicitly shown in figure 4) (col. 5, ll. 59-66); 
a first window (42) at the first end of the capillary waveguide (col. 7, ll. 61-66); and 
a second window (labeled in figure 3, item 44, also shown in figure 4) at the second end of the capillary waveguide (col. 7, ll. 61-66); 
a laser (12) that is configured to provide a beam into the first end of the capillary waveguide (col 5, ll. 14-20; col. 8, ll. 4-7); and 
a spectrometer (200 and 16) that is configured to receive at least a portion of the beam from the second end of the capillary waveguide (col. 5, ll. 32-40; col. 8, ll. 4-7).  
providing the beam from the light source through the inner bore (inherent in the manner in which the system is employed as a waveguide) of the capillary waveguide; and receiving at least a portion of the beam from the light source at the spectrometer (col. 5, ll. 15-4 and ll. 59-66; col. 8, ll. 4-7)
and first and second compression fitting assemblies (First (42 46, 50) Second  52, 48 and 44)); where the examiner is including the structures that hold mirrors 44 and 42 as part of the assemblies), wherein the first compression fitting assembly is coupled to the first end of the capillary waveguide, wherein the second compression fitting assembly is coupled to the second end of the enclosure tube, and wherein each of the first and second compression fitting assemblies comprises a respective window at the respective first or second end of the capillary waveguide (explicitly shown in figure 3) (col. 7, ll. 42-55)

Micheels does not explicitly disclose an enclosure tube defining an interior, wherein the enclosure tube has opposed ends or where the compression fittings are coupled to the ends of the enclosure tube.
However, Dasgupta does disclose and show in figure 2 and in (col. 4, l. 38-40) a similar hollow waveguide system that uses an enclosure tube 52 made of stainless steel to protect the waveguide from ambient light.  Further, Dasgupta discloses the use of compression fittings and further t-shaped members in (col. 4, ll. 3, ll. 50-52 and ll. 22-24; col. 6, ll. 36-41) to couple to the ends of the enclosure tube.  Lastly as evidenced by Francis ([0042]) that T-fittings are commonly compression in design as is similarly shown in Dasgupta); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Micheels with an enclosure tube defining an interior, wherein the enclosure tube has opposed ends or where the compression fittings are coupled to the ends of the enclosure tube in order to provide the advantage of increased accuracy in using a common stainless-steel enclosure tube one can further reduce noise from detection by isolating ambient light form the main waveguide structure and coupling said enclosure to the fittings results in a more robust structural system that requires little alignment while maintaining another level of ambient light isolation. 
The subject matter of claims 1 and 16 relate in that the technical features of apparatus claim 1 are in each case suitable for implementing the method of claim 16, therefore the method is obvious in view of the above apparatus rejection.
 	As to claims 2, 11 and 17, Micheels does disclose a flow cell, wherein the inner diameter of the capillary wave guide is between approximately 0.1 and approximately 1 mm (col. 7, ll. 35-40, where the examiner notes that 2 mm is being interpreted as approximately 1 mm), and
Micheels does not explicitly wherein the outer diameter of the capillary waveguide is at least 3.175 mm.  
However, Micheels does disclose an inner diameter of about 2mm, this evidence in conjunction with figure 2, would obviously provide for an outer diameter of 3.175 mm.  Further it would have been obvious to one ordinary skill in the art at the time the invention was made to use a thickness of at least 3.175 mm. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Micheels wherein the outer diameter of the capillary waveguide is at least 3.175 inches in order to provide the advantage of increased durability as is extremely well known in any fluid flowing science that increased tube wall thickness obviously increases rigidity and pressure tolerance.  
As to claim 3, Micheels discloses a flow cell, wherein each of the respective windows comprise single crystal sapphire (col. 7, ll. 64-66).  
 	As to claims 4, and 12, Micheels discloses a flow cell, further comprising reflective coating (32 or 34) on the inner bore of the capillary waveguide (col. 5, ll. 62-66).  
 	As to claims 5, 13 and 18, Micheels discloses a flow cell, wherein the reflective coating comprises at least one material selected from the group consisting of: silver, gold, aluminum, and a dielectric material (col. 6, ll. 3-5).
As to claims 7, 14 and 19, Micheels discloses and shows in figure 3, a flow cell, wherein each of the first and second compression fitting assemblies comprises an alignment fitting (structure shown but not labeled that fits into fitting 46 or 48) having a first end of the alignment fitting (right side as viewed from the image) and an opposing second end (left side as viewed from the image) and defining an interior bore (explicitly shown in figure 3, which O-rings 50 and 52 interact with) proximate to the first end that is configured to receive an O-ring seal (50 or 52) and wherein the alignment fitting is coupled to the enclosure tube via a first compression seal (46 or 48) at the second end of the alignment fitting (col. 7, ll. 47-51), 
Micheels in view of Dasgupta does not explicitly disclose wherein the interior bore at the first end of the alignment fitting defines a taper having a decreasing inner diameter in a direction away from the first end of the alignment fitting.
However, Francis does disclose and show in figure 2 and in ([0057]) the basic concept of using tapered bores (11) that waveguides (15) are inserted into.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Micheels in view of Dup wherein the interior bore at the first end of the alignment fitting defines a taper having a decreasing inner diameter in a direction away from the first end of the alignment fitting in order to provide the advantage of increased efficiency in using a tapered bore one can more easily insert and align a input waveguide to the desired alignment position for measurement.
As to claim 21, Micheels discloses a flow cell where each of the first and second compression fitting assemblies comprises an O-ring  (50 or 52) that biases axially against the respect first or second end of the capillary waveguide (col. 7, ll. 49-51, also explicitly shown in figure 3)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Micheels et al. in view of Dasgupta in view of Francis further in view of Outwater (U.S. Patent No. 6,065,630).
 	As to claim 9, Micheels in view of Dasgupta further in view of Francis does not explicitly disclose a flow cell, further comprising: a plurality of elongate rods extending along the longitudinal dimension of the flow cell; and a plurality of plates defining holes therethrough that receive respective elongate rods of the plurality of elongate rods, wherein each of the plurality of plates receives therethrough and supports a portion of the flow cell.  
	However, Dasgupta does disclose and show in figure 2 and in (col. 2, l. 61 thru col. 3, l. 9), the use of a plurality of elongated rods (22) extending in a longitudinal dimension of the flow cell chamber, further coupling those rods into a rigid structure via a plurality of plates (20) that support a portion of the flow cell. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Micheels in view of Dasgupta further in view of Francis with a flow cell, further comprising: a plurality of elongate rods extending along the longitudinal dimension of the flow cell; and a plurality of plates defining holes therethrough that receive respective elongate rods of the plurality of elongate rods, wherein each of the plurality of plates receives therethrough and supports a portion of the flow cell in order to provide the advantage of increased versatility in reinforcing the support structure around the flow cell waveguide one can increase the acceptable use pressure (e.g. 5,000 PSI as disclosed in Dasgupta) of sampling fluid going through the flow cell.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Micheels et al. in view of Dasgupta in view of Francis further in view of Chervet (U.S. Patent No. 5,057,216).
As to claim 6, Micheels in view of Dasgupta further in view of Francis does not explicitly disclose a flow cell, wherein the capillary waveguide is configured to withstand an internal pressure of at least 10,000 psi.  
However, Chervet does disclose in (col. 2, ll. 45-52) that it is well known in the art that one can increase the wall thickness of the flow cell capillary to achieve pressure up to 10,000 psi.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Micheels in view of Dasgupta further in view of Francis with a flow cell, wherein the capillary waveguide is configured to withstand an internal pressure of at least 10,000 psi in order to provide the advantage of increased versatility obviously in increasing wall thickness of the flow cell tube one can simply provide a system that has a wider working range of pressure sample flows and thus potentially more measuring applications. 
Allowable Subject Matter
Claims 8, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claims 8, 15 and 20 the prior art taken alone or in combination fails to teach or disclose a flow cell, spectroscopy system or method comprising: a compression sleeve at least partially received within the interior bore of the alignment fitting so that the respective window biases against the compression sleeve; and a second O-ring received within the interior bore of the alignment fitting and compressed between the compression sleeve and the alignment fitting in combination with the entirety of elements of instant claims 8, 15 and 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-21 and reference Outwater have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
As to applicant’s argument that Micheels discloses and “optical fiber” and thus something that doesn’t have sufficient rigidity to remain optically straight, the examiner respectfully disagrees.  Firstly, applicant defines optical straight to simply mean that light going into one end mostly comes out the second.  “As used herein, the term “optically straight” can be understood to mean that, assuming 100% internal reflectivity, a majority of a laser beam emitted into the first end exits the second end.”  The examiner fails to understand how a waveguide of the prior art fails to meet the broad limitation, as by the nature of waveguides, that is the objective of almost any.  Further even using a narrower interpretation not at all required by the claim, the figure of Micheels explicitly shows a straight waveguide.  Applicant’s argument is therefore not found in any way to be persuasive as the claim fails to require anything not explicitly shown by the prior art.
In response to applicant's argument that Micheels does not require the claimed limitations of instant claim 2, 11 and 17, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The advantage as previously applied above is maintained as applicant has not reasonably challenged the motivation itself beyond saying it would not be desirable or discoverable.
As to applicant’s argument that claim 6 is not taught by the prior art, the examiner respectfully disagrees.  Although Chervet may require an additional structure to achieve higher pressure, this could obviously be added to the prior art to increase versatility by providing the possibility of testing in high pressure environments.
As to the reference of record Francis, the Ferrules seal against the elongate housing 3 as disclosed in ([0052]) which is in contact with the capillary waveguide (4).  Nothing in the instant claims require direct contact between the waveguide and fittings.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886